

115 HRES 818 IH: Recognizing “Black Maternal Health Week” to bring national attention to the maternal health care crisis in the Black community and the importance of reducing the rate of maternal mortality and morbidity among Black women.
U.S. House of Representatives
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 818IN THE HOUSE OF REPRESENTATIVESApril 11, 2018Ms. Adams (for herself, Ms. Lee, Mrs. Watson Coleman, Ms. Clarke of New York, Ms. Kelly of Illinois, Mr. Ryan of Ohio, Mr. Khanna, Ms. Moore, Ms. Norton, Mr. Carson of Indiana, Mr. Serrano, Mr. Payne, Ms. Castor of Florida, Mrs. Lawrence, Ms. Wilson of Florida, Mr. Johnson of Georgia, Ms. Barragán, Mr. Thompson of Mississippi, Ms. Velázquez, Mr. Grijalva, Mrs. Dingell, Mr. Hastings, Mr. David Scott of Georgia, Mr. Cleaver, Ms. Roybal-Allard, Mr. Ted Lieu of California, Mrs. Napolitano, Mrs. Beatty, Mr. Lewis of Georgia, Mr. Cohen, Ms. Schakowsky, Mr. McEachin, Ms. Wasserman Schultz, Ms. McCollum, Mr. Gallego, Mr. Cummings, Mr. Lowenthal, Ms. Eddie Bernice Johnson of Texas, Ms. Bonamici, Mr. Crist, Mr. Brown of Maryland, Mr. Beyer, Ms. Speier, Mr. Lawson of Florida, Ms. Hanabusa, Mr. Sean Patrick Maloney of New York, Ms. Sánchez, Ms. Michelle Lujan Grisham of New Mexico, and Mrs. Torres) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing Black Maternal Health Week to bring national attention to the maternal health care crisis in the Black community and the
			 importance of reducing the rate of maternal mortality and morbidity among
			 Black women.
	
 Whereas according to the Centers for Disease Control and Prevention, Black mothers in the United States die at three to four times the rate of White mothers;
 Whereas Black women in the United States suffer from life-threatening pregnancy complications twice as often as White women;
 Whereas United States maternal mortality rates are the highest in the developed world and are increasing rapidly;
 Whereas the United States has the highest maternal mortality rate among affluent countries because of the disproportionate death rate of Black mothers;
 Whereas Black women are 49 percent more likely than White women to deliver prematurely; Whereas Black women are twice as likely to suffer from severe maternal morbidity than White women;
 Whereas high rates of maternal mortality among Black women span across income and education levels, as well as socioeconomic status;
 Whereas racial disparities exist across income and education levels; Whereas structural racism, gender oppression, and social determinants of health inequities experienced by Black women in America significantly contribute to the disproportionately high rates of maternal mortality and morbidity among Black women;
 Whereas race and racism play an integral role in maternal health outcomes, care, and policy; Whereas fair distribution of resources, especially with regard to reproductive health care services and maternal health programming, is critical to closing the maternal health racial disparity gap; and
 Whereas an investment must be made in Black women’s maternity care and in policies that support and promote affordable, comprehensive, and holistic maternal health care that is free from gender and racial discrimination: Now, therefore, be it
		
	
 1.The importance of improving Black maternal healthThe House of Representatives recognizes that— (1)Black women are experiencing high, disproportionate rates of maternal mortality and morbidity in the United States;
 (2)the alarmingly high rates of maternal mortality among Black women is unacceptable; (3)Congress must work toward ensuring that the Black community has adequate housing, transportation equity, nutritious food, clean water, environments free from toxins, fair treatment within the criminal justice system, safety and freedom from violence, a living wage, and equal economic opportunity;
 (4)in order to improve maternal health outcomes, Congress must fully support and encourage policies grounded in the human rights framework that addresses Black maternal health inequity;
 (5)Black women must be active participants in the policy decisions that impact their lives; and (6)Black Maternal Health Week is an opportunity to increase attention of the state of Black maternal health in the United States, amplify the voices of Black women and families, serve as a national platform for Black-women-led entities and efforts on maternal health, and enhance community organizing on Black maternal health.
 2.Black Maternal Health WeekThe House of Representatives recognizes the significance of Black Maternal Health Week. 